Citation Nr: 1403795	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-36 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for Lyme disease, to include any residuals. 

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to Lyme disease. 

3.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to Lyme disease. 

4.  Entitlement to service connection for a disability manifested by memory loss, to include as secondary to Lyme disease. 

5.  Entitlement to service connection for a lumbar spine disability, to include as secondary to Lyme disease. 

6.  Entitlement to service connection for a cervical spine disability, to include as secondary to Lyme disease. 

7.  Entitlement to service connection for headaches, to include as secondary to Lyme disease. 

8.  Entitlement to service connection for a disability manifested by cognitive impairment, to include as secondary to Lyme disease. 

9.  Entitlement to service connection for a disability manifested by dizziness and poor balance, to include as secondary to Lyme disease. 

10.  Entitlement to service connection for tinnitus, to include as secondary to Lyme disease. 

11.  Entitlement to service connection for a heart disability, to include as secondary to Lyme disease. 

12.  Entitlement to service connection for splenomegaly, to include as secondary to Lyme disease. 

13.  Entitlement to service connection for diffuse myelitis, to include as secondary to Lyme disease. 

14.  Entitlement to service connection for an organic disease of the nervous system (to include chronic pain), to include as secondary to Lyme disease. 

15.  Entitlement to service connection for radial neuropathies of the feet and hands, to include as secondary to Lyme disease. 


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney at Law



ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 6, 1981, to August 18, 1981, with additional service in the Army National Guard through August 1987.

This case originally came before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims of entitlement to service connection for Lyme disease, a bilateral knee disability, a bilateral shoulder disability, a disability manifested by memory loss, a lumbar spine disability, and a cervical spine disability.  In a March 2010 rating decision, the RO denied service connection for headaches, cognitive impairment, dizziness and poor balance, tinnitus, a hearing loss disability, a heart disability, splenomegaly, diffuse myelitis, organic disease of the nervous system (to include chronic pain), and radial neuropathies of the feet and hands, all to include as secondary to Lyme disease.

In June 2011, the Board remanded these matters for further development.  In a February 2012 decision, the Board denied the Veteran's claimed issues of entitlement to service connection for Lyme disease as well as claimed secondary disorders to include a bilateral knee disability, a bilateral shoulder disability, a disability manifested by memory loss, headaches, a disability manifested by cognitive impairment, a disability manifested by dizziness and poor balance, a heart disability, splenomegaly, diffuse myelitis, an organic disease of the nervous system (to include chronic pain, and radial neuropathies of the feet and hands).

The Veteran appealed the denial of service connection to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2012, the Court granted a Joint Motion for Remand (JMR) filed by the parties which requested that the February 2012 decision be vacated and remanded.  

In November 2012, the Board denied the issue of entitlement to service connection for hearing loss and remanded the issues of service connection for a cervical spine, lumbar spine, and tinnitus disabilities for additional development.  Additional VA examinations took place in January 2013.  A supplemental statement of the case (SSOC) for those issues was completed in February 2013 and the issues are also now before the Board.

All issues were previously remanded by the Board in August 2013 for additional development.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal except as to the representative's appeal brief.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has Lyme disease or any residuals thereof.  

2.  The preponderance of the evidence is against a finding that a bilateral knee disability is related to service or secondary to a service-connected disability.

3.   The preponderance of the evidence is against a finding that a bilateral shoulder disability is related to service or secondary to a service-connected disability. 

4.  The preponderance of the evidence is against a finding that a disability manifested by memory loss is related to service or secondary to a service-connected disability.

5.  The preponderance of the evidence is against a finding that a lumbar spine disorder is related to service or secondary to a service-connected disability.

6.  The preponderance of the evidence is against a finding that a cervical spine disorder is related to service or secondary to a service-connected disability.

7.  The preponderance of the evidence is against a finding that headaches are related to service or secondary to a service-connected disability.

8.  The preponderance of the evidence is against a finding that a disability manifested by cognitive impairment is related to service or secondary to a service-connected disability.

9.  The preponderance of the evidence is against a finding that a disability manifested by dizziness and poor balance is related to service or secondary to a service-connected disability. 

10.  The preponderance of the evidence is against a finding that a tinnitus disorder is related to service or secondary to a service-connected disability.  

11.  The preponderance of the evidence is against a finding that a heart disability is related to service or secondary to a service-connected disability. 

12.  The preponderance of the evidence is against a finding that splenomegaly is related to service or secondary to a service-connected disability. 

13.  The preponderance of the evidence is against a finding that diffuse myelitis is related to service or secondary to a service-connected disability. 

14.  The preponderance of the evidence is against a finding that an organic disease of the nervous system is related to service or secondary to a service-connected disability. 

15.  The preponderance of the evidence is against a finding that radial neuropathies of the feet and hands are related to service or secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  Lyme disease was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  A bilateral knee disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

3.  A bilateral shoulder disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  A disability manifested by memory loss was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  A lumbar spine disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

6.  A cervical spine disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

7.  Headaches were not incurred in or aggravated by active military service, and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

8.  A disability manifested by cognitive impairment was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2013).

9.  A disability manifested by dizziness and poor balance was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2013).

10.  Tinnitus was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

11.  A heart disability was not incurred in or aggravated by active military service, may not be presumed to have incurred therein, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

12.  Splenomegaly was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

13.  Diffuse myelitis was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

14.  An organic disease of the nervous system was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

15.  Radial neuropathies of the feet and hands was not incurred in or aggravated by active military service, and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Considerations

As noted above, the Board remanded this case in June 2011 and August 2013.  The Board specifically instructed the RO/Appeals Management Center (AMC) to issue a statement of the case (SOC) pertaining to the issues of service connection for headaches, a disability manifested by cognitive impairment, a disability manifested by dizziness and poor balance, tinnitus, a hearing loss disability, a heart disability, splenomegaly, diffuse myelitis, organic disease of the nervous system (to include chronic pain), and radial neuropathies of the feet and hands; schedule the Veteran for an examination to ascertain the nature and etiology of any Lyme disease; and to readjudicate the claims.  Subsequently, the AMC issued an SOC in September 2011 for the claims for service connection for headaches, a disability manifested by cognitive impairment, a disability manifested by dizziness and poor balance, tinnitus, a hearing loss disability, a heart disability, splenomegaly, diffuse myelitis, organic disease of the nervous system (to include chronic pain), and radial neuropathies of the feet and hands.  The Veteran was afforded an examination for his Lyme disease in September 2011, and his claims were readjudicated in a November 2011 supplemental statement of the case (SSOC).  

As noted above, the Board remanded this case again in August 2013.  The Board specifically instructed the RO/Appeals Management Center (AMC) to schedule the Veteran for an examination to ascertain the nature and etiology of any Lyme disease; and to readjudicate the claims.  Subsequently, the Veteran was afforded an examination for his Lyme disease in September 2013, and his claims were readjudicated in an October 2013 supplemental statement of the case (SSOC).  

Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Duties to Notify and Assist

In correspondence dated in November 2007 and November 2009, prior to the March 2008 and March 2010 rating decisions, respectively, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. 
§ 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the service connection claims on both a direct and secondary basis; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Both letters notified him of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and all available post-service medical records are in the claims folder.  

As noted above, the Board remanded this matter in part in June 2011 and August 2013 to provide the Veteran examinations for his Lyme disease claim, and he was then afforded such examinations in September 2011 and September 2013.  The Veteran also underwent VA examinations in January 2013 for his cervical spine, lumbar spine, and tinnitus disorders.  These examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

As to his other claims on appeal decided herein, the Board finds that medical examinations are unnecessary because, as shown below, the weight of the evidence is against a finding that the Veteran's claimed conditions are secondary to his in-service treatment for Lyme disease.  Under such circumstances, an examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the United States Court of Appeals for Veterans Claims (Court) held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  While the evidence shows that the Veteran was successfully treated for Lyme disease in service, there is no in-service evidence of the claimed bilateral knee disability, bilateral shoulder disability, a disability manifested by memory loss, headaches, disability manifested by cognitive impairment, disability manifested by dizziness and poor balance, heart disability, splenomegaly, diffuse myelitis, organic disease of the nervous system, and radial neuropathies of the feet and hands.  As will be discussed further below, the Veteran, himself, has indicated that they these disabilities are secondary to his Lyme disease.  The September 2011 and September 2013 examinations address the Veteran's in-service treatment for Lyme disease and the lack of any chronic residuals thereof.  Accordingly, further examinations for these claimed disabilities are not necessary.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has declined to present testimony in a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

III.  General Legal Criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013). 

IV.  Service Connection 

	A.  Lyme Disease

The Veteran essentially claims that he currently has Lyme disease, or residuals thereof, from service.  

As noted in the June 2011 remand, the record is clear that the Veteran was bitten by a tick, and diagnosed with and treated for Lyme disease in June 1984 while on duty with the National Guard.  However, the record at that point included conflicting evidence as to whether the Veteran had Lyme disease or residuals thereof.  Some of the evidence reflected that the Veteran had tested negatively for Lyme disease and/or any residuals thereof suggesting that the Veteran's in-service Lyme disease had resolved.  See private treatment records dated in June 2007, July 2007, August 2007 and VA examination reports dated in April 2009 and May 2009.  

On the other hand, there was also evidence to suggest that the Veteran still had the disease and/or its residuals.  A February 2008 record noted that the Veteran had disseminated Lyme disease in 1984, which was untreated for two months and that his 10 days of treatment with doxycycline was probably not adequate for disseminated Lyme disease.  It was further noted that the Veteran had become increasingly disabled, and treatment with intravenous ceftriaxone was discussed.  It was acknowledged that although there was no direct evidence of central nervous Lyme disease, it was still possible that he had such disease even with a negative spinal fluid, negative current serology, and negative Magnetic Resonance Imagining as none of them are 100 percent sensitive for Lyme encephalopathy of which there are a percentage of patients who do not improve with intravenous antibiotics.  Subsequent records dated in March 2008 show that he was treated with ceftriaxone due to the diagnosis of Lyme disease. 

The Veteran's private physician, Dr. Firary, submitted a letter in February 2011 indicating that she reviewed the Veteran's history to include his in-service treatment.  She reported he was involved in a motor vehicle accident in 1994, and in 1995 started complaining of distal paresthesias and weakness in his extremities.  In 2004, he was noted to have chronic low back pain and underwent a discectomy.  Because of concerns of slowly worsening cognitive function, headaches, and pain, he underwent a lumbar puncture in August 2007.  The spinal fluid was essentially normal and no pleocytosis was observed.  Lyme antibodies were negative.  She reported that a negative test by lumbar puncture does not exclude central nervous system Lyme disease and this is well described in medical literature.  She first saw the Veteran in February 2008.  She was concerned that he was only treated with 10 days of doxycycline back in 1984, and elected to treat with ceftriaxone intravenously daily for 28 days.  She asserted that there is support in the medical literature that Lyme encephalopathy cannot be necessarily ruled out on the basis of negative imaging studies, spinal fluid antibodies, or even peripheral antibodies.  The Veteran had well-documented disseminated Lyme disease in 1984, which was not recognized or treated for at least six weeks and presumably he had dissemination to the central nervous system.  She thought treatment was reasonable and the benefits outweighed the risks.  Thereafter, from February 2008, he had improved memory and cognition, as well as decreased headaches.  As referenced in the medical literature in regard to central nervous system Lyme disease, he had a slow response to therapy.  She reported that she believes he has permanent tissue damage that may have occurred that is difficult to characterize.  There is as likely as not a connection between the Veteran's current disability, specifically his cognitive dysfunction, and his Lyme disease that he contracted while in the military service in 1984. 

Because the record was unclear whether the Veteran still has Lyme disease or any residual thereof, the Board remanded this matter for an examination in June 2011.  He was afforded an examination in September 2011.  The examiners included a medical doctor who was board certified in infectious disease, and also the Chief of Infectious Diseases at the VA Medical Center in Madison, WI, and the other examiner was a medical doctor.  Both doctors had appointments in the Internal Medicine Department at the University of Wisconsin School of Medicine and Public Health.  In rendering their examination report, both physicians extensively reviewed the claims folder, outlining the history of the Veteran's infectious disease, in conjunction with evaluation and interview of the Veteran.  

Based on the evidence, the examiners indicated that it was more likely than not that the Veteran had disseminated Lyme disease during service after incurring a tick bite.  They cited to the classic symptoms of documented fevers, rash, headaches, and blood work which were consistent with Lyme disease.  They found that the infection was appropriately treated with doxycycline in August 1984 and there was nothing in the record suggesting that he did not complete or tolerate his treatment.  Noting the Veteran's symptoms and the current standard of care, the examiners found that the Veteran should have likely been treated for a longer time with medication.  However, they added that his treatment with doxycycline for 10 days was adequate to clear the infection.  

With respect to any residuals of this disease, the examiners noted that the records from the 1980's did not demonstrate any residual Lyme disease symptoms and in fact a May 1985 examination report (less than 1 year following the infection) showed that he was healthy without neurological or musculoskeletal disorders.  Furthermore, they noted that had the infection not cleared, the Veteran's subsequent serologies and tests would have been positive, which they were not.  

The examiners reviewed the other medical opinions contained in the Veteran's claims file.  Both examiners indicated that they were in agreement with Dr. Agger's July 2007 interpretation of the data the Veteran does not have Lyme disease.  The Veteran had (and has) nonspecific symptoms and given his negative serologies and negative spinal fluid Lyme IFA-EIA and Lyme PCR, he did not/does not have persistent Lyme disease.  Addressing Dr. Firary's treatment of the Veteran, the examiner noted that such treatments were controversial given the labs she had available.  They noted that Dr. Agger chose not to treatment the Veteran and Dr. Crnich indicated that he would have also not provided treatment.  They found that it was unlikely that the Veteran would have active Lyme disease in light of the negative evaluation.  

As to post-Lyme syndrome, the examiners noted that this was controversial but that the current date would only support a causal relationship if the symptoms persisted right after the initial infection, i.e. the symptoms would not clear and redevelop years later.  The evidence from the 1980's does not show that the symptoms persisted and the 1985 service examination report reflects no related medical issues.  The examiners accordingly determined that the Veteran did not meet the criteria for a diagnosis of post-Lyme disease syndrome.  They further stated that the Veteran had multiple other diseases to explain his symptoms (e.g. Parkinson's disease).  In conclusion, the examiners opined that the Veteran had Lyme disease in 1984 for which he was treated and cleared in 1984 with no current active or latent Lyme disease infection or post-Lyme disease syndrome, or other Lyme disease residuals.  None of the Veteran's symptoms and conditions are caused by his 1984 Lyme disease but caused by other non-Lyme disease etiologies.  

The Board denied the Veteran's claims in February 2012.  In a December 2012 JMR, the Court found the Board had failed to adequately address Dr. Firary's statement and her cited medical literature.  

In a February 2012 statement from the Veteran's treating physician, Dr. Firary recounted the Veteran's history of a tick found in service in June 1984 and subsequent in-service treatment.  She noted that the Veteran did not seem to have a lot of intervening neurological symptoms until the mid-1990s when he started complaining of distal paresthesias and weakness in his lower extremities.  He had a chronic low back pain and underwent L4-5 discectomy in 2004.  Because of ongoing symptoms, he underwent a lumbar puncture in August 2007.  The spinal fluid was essentially normal and no pleocytosis was observed.  Lyme antibodies, both in the spinal fluid and in the periphery, were negative.  A negative test by lumbar puncture does not completely exclude central nervous symptoms Lyme disease.  

The physician reported that she first saw the Veteran in February 2008 with complaints of worsening memory and cognitive issues and headaches.  Because of her concerns that he was only treated with 10 days of doxycycline back in 1984 and the questions of compliance or absorptive issues because of the subsequent esophagitis, she elected to treat him with ceftriaxone 2 grams intravenously daily.  She indicated that there is support in the medical literature that Lyme encephalopathy cannot be necessarily ruled out on the basis of negative imaging studies, spinal fluid antibodies, or even peripheral antibodies; although she would agree that it would be uncommon.  She reported that he received 28 days of treatment and seemed to have improved memory and cognition, as well as decreased headaches.  Unfortunately, since that time, he has been diagnosed with Parkinson's disease and that has led to further impairments which are difficult to discern from the past issues from 2006 to 2008.  He seemed to have a slow response to ceftriaxone therapy at that time.  She reported that she feels it is as likely as not that there is a connection between the Veteran's level of current disability, specifically his cognitive dysfunction, and his previous Lyme disease that he contracted while in the military service in 1984.  The physician listed a number of medical articles that were involved in her opinion.  

Based on the findings in the JMR and the additional physician's statement, the Board remanded the claim in August 2013 for an additional VA examination which includes consideration of the private physician's statements. 

The Veteran underwent an additional VA examination in September 2013.  The examiner recounted the Veteran's previous medical history.  The Veteran confirmed the history but stated that he had persistent joint pains, headaches, and ringing in his ears since his tick bite in 1984.  He stated that his joint pains and ringing in his ears did not improve until he was treated with IV ceftriaxone daily in 2007.  He denied any other problems from 1984 to 2007.  The Veteran reported that his headaches "resolved" after ceftriaxone treatment in February 2008, and that his joint swelling "slowed down."  He reported that his unsteadiness and memory problems have persisted.  He continues to have problems finding words.  The examiner considered Dr. Firary's February 2011 letter in which she stated that the Veteran had improved memory and cognition.  However, per the Veteran's behavioral health notes, he has received intense mental health counseling from the end of 2007 until the end of 2008.  He was restarted on antidepressants at that time and was in the process of separating from his first wife.  The examiner stated that divorcing his abusive wife would have been sufficient reason alone for the Veteran's mental status and mood.  The examiner noted the Veteran's history included a history of alcoholism until two years ago.  The Veteran was diagnosed with Parkinson's disease in 2010. 

The VA examiner determined, with Dr. Balasubramanian concurring, that the Veteran has had no evidence of Lyme disease since he was treated in 1984.  The VA examiner went on to rebut the points in Dr. Firary's February 2012 statement.  

First, the examiner noted that Dr. Firary may have contradicted herself by stating that for a patient to have Lyme encephalopathy in the face of completely negative laboratory studies would be "uncommon" and stating that it is at least as likely as not that he Veteran's current level of disability is related to his previously Lyme disease.  

Second, the VA examiner restated that the private physician expressed concern that the Veteran may not have been able to swallow his pills in 1984 because he had an esophagram.  However, the Veteran reported he was able to swallow all of his tablets without any problems, he denied any heartburn at that time, and the esophagram was normal.  The VA examiner determined that the physician's speculation was unwarranted.  

Third, the private physician acknowledged that the Veteran did not present with neurological, mental, or musculoskeletal symptoms until the mid 1990s.  At that time, he had many known medical reasons for his symptoms including a herniated lumbar disc, adult attention deficit hyperactivity disorder (ADHD), anxiety/depression, alcoholism, arthritis, rotator cuff tendonitis, and other stressors including an abusive relationship.  Later, the Veteran was diagnosed with Parkinson's disease and sleep apnea, which may have been contributing to some of his earlier symptoms such as fatigue even though they were not diagnosed until later.  The examiner noted that the Dr. Firary offered treatment to the Veteran on the off-chance that it might work.  It did not work.  The Veteran demonstrated only temporary improvement while on the medication and shortly afterwards, but no long-term improvements were ever noted.  Additionally, the Veteran's treatment in service was adequate, 10 days of treatment, which is within the range of treatment periods cited in an article referred to by Dr. Firary.

Fourth, the VA examiner reviewed the articles cited by Dr. Firary.  The VA examiner determined that the articles referenced to by Dr. Firary and used in support of her decision to treat actually contradict her decision and strongly recommend against treatment when based on symptoms alone, as was the case with the Veteran.  The VA examiner noted that two other articles which Dr. Firary relied upon specifically excluded participants with a history of alcohol abuse due to the confounding nature of the problem.  The Veteran had a very long history of well-documented alcohol abuse.  

Ultimately, the VA examiner found that there is no indication of active or residual Lyme disease.  The Veteran was adequately treated for his Lyme disease in 1984, and it is highly unlikely that his current symptoms are related to his prior diagnosis of Lyme disease.  The VA examination was a joint exam with a physician Board Certified in Infectious Disease by a physician Board Certified in Family Practice. 

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App.  30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the September 2011 and September 2013 VA examination reports are the most probative evidence of record as they are definitive, based upon a complete review of the Veteran's entire claims file (including prior medical opinions), extensive evaluation and interview of the Veteran, and consideration of the Veteran's report of his medical history.  Additionally, the VA examiners provided a detailed rationale for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, these opinions are found to carry significant weight.  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean at 448-9.  The VA examination reports addressed the inadequacies of the other opinions, namely citing to the controversial nature of the treatment provided by the Veteran's private physician and the lack of objective evidence suggesting a current Lyme disease process.  Furthermore, the VA examiners (one of whom specializes in infectious disease), not only reviewed the claims folder in reaching their conclusions, but also offered extensive reasoning and bases for their conclusions unlike the succinct reports by the other private practitioners.  Though the Veteran's treating physician found that the Veteran's current cognitive symptoms are related to his in-service tick bite, she seems to have based her opinion on the fact that despite the negative findings, Lyme disease could not be definitively ruled out.  The Board notes that the standard is not whether Lyme disease could be ruled out as a possible current disorder, but whether it is at least as likely as not (50 percent or more likely) that the Veteran has the current disorder.  Dr. Firary failed to address any of the negative opinions in the claims file, and she failed to give an adequate rationale for her positive nexus opinion.  Dr. Firary did not discuss (other than mere mention) the multiple other diagnoses which may account for the Veteran's symptoms, including, but not limited to, mental disorders, post-service physical injuries, and Parkinson's disease.  In light of the foregoing, the Board has placed greater probative weight on the findings of the September 2011 and September 2013 VA examination reports that the Veteran does not currently have Lyme disease.  As such, the preponderance of the competent evidence weighs against a finding that the Veteran currently has Lyme disease or has had any such disability at any time during the course of the appeal.    

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
As the Veteran does not have Lyme disease, service connection for Lyme disease is not warranted. 

The Board acknowledges that it must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the question of whether the Veteran developed chronic Lyme disease from his in-service tick bit is question unlike testimony as to the presence of a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  While the Veteran is competent to report what he experiences such as being bitten by a tick during service, he is not competent to render an opinion that he currently has Lyme disease, or residuals thereof, as a result of this bite as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of Lyme disease.  See 38 C.F.R. 
§ 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

In the present case, the Board gives more credence and weight to the opinions rendered by the VA examiners.  These examiners rendered their findings after extensive evaluation of the Veteran and review of the claims folder.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion that refutes the findings of these medical professionals, to include an infectious disease specialist.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Furthermore, the Veteran has submitted numerous articles about Lyme disease.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Though the Veteran's treating physician referred to these articles in her February 2012 letter, she did not discuss how these articles supported her opinion.  However, the September 2013 VA examiner reviewed each of the articles and clearly found deficiencies in the support for Dr. Firary's arguments and in conclusive nature of the articles.  In fact, based on the same articles, the VA examiner found that the articles contradicted her positive opinion, and supported a negative nexus finding.  Considering the inconclusive nature of the articles, the Board finds the articles do not specifically support Dr. Firary's positive opinion, and are not persuasive that the Veteran's current disorder is related to his in-service treatment for Lyme disease.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

      B.  Secondary Claims

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

If a cardiovascular disability becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  However, this presumption does not apply as discussed below. 

The Veteran contends that all of his claims for service connection for disabilities, other than Lyme disease, are secondary to Lyme disease.  However, because the Board has determined above that service connection for Lyme disease is not warranted, all of the claims fail on a secondary basis.  Furthermore, to the extent that the Veteran claims that his claimed disabilities are a result of his in-service tick bite and treatment during service for Lyme disease, the Board notes that as discussed in detail above, the weight of the evidence is against a finding that he currently has residual disability from that tick bite.  As noted, the VA physicians in September 2011, after review of the Veteran's claims folder and examination of the Veteran, concluded that the Veteran's claimed conditions were "not caused by his Lyme disease from 1984."  Rather these conditions were attributed to non-Lyme disease etiologies. 

Accordingly, the Board concludes that service connection for a bilateral knee disability, a bilateral shoulder disability, a disability manifested by memory loss, lumbar spine disability, cervical spine disability, headaches, a disability manifested by cognitive impairment, a disability manifested by dizziness and poor balance, tinnitus, a heart disability, splenomegaly, diffuse myelitis, an organic disease of the nervous system, and radial neuropathies of the feet and hands cannot be established secondary to Lyme disease.  

Although the Veteran has specifically indicated that his various disabilities are all secondary to his Lyme disease, the Board will also address the disabilities on a direct basis to afford the Veteran all possible avenues for his claims.  

V.  Direct and Presumptive Service Connection of Claims other than Lyme Disease

	A.  Back, Neck, and Tinnitus 

With respect to the lumbar spine, cervical spine, and tinnitus claims, the Board notes the service treatment records indicate the Veteran suffered an acute back strain in August 1981 and again while on inactive duty for training in June 1985.   

The first post-service indication of any of a cervical or lumbar spine disability was not until many years after service discharge.  In a May 1987 private treatment record, the Veteran reported he fell down some stairs while carrying tool boxes and developed pain in the lower back bilaterally.  The diagnosis was low back strain.  In an August 1989 private treatment record, the Veteran specifically denied back and neck problems and physical examination of the spine was negative.  In an August 1995 private progress note, the Veteran reported he has residual upper cervical pain from a motor vehicle accident.  Upon examination, the examiner noted some areas of paraspinal muscle spasm around L4 on the left and in the neck with right rotation in the area of the left trapezius.  In a January 1996 private treatment record, the Veteran reported that he has had low back discomfort prior to the accident, but that it was more diffuse, generalized low back ache, and he can discern his current symptoms as being different than before.  In a June 2001 private treatment record, the Veteran reported ongoing residual cervical pain from a motor vehicle accident in 1995.  In a May 2004 private treatment note, the Veteran complained of aggravation of his neck pain and stabbing pain in the midline lumbosacral region, left buttock pain, and burning pain over the anterior left thigh and then burning pain to the bottom of this foot.  Post-service VA and private treatment records include ongoing treatment for cervical and lumbar spine disorders.  A November 2005 private progress note indicated that the Veteran reinjured his back in a fall resulting in a second left L4-4 discectomy for recurrent herniated disc in June 2005.  

Similarly, the first complaint of tinnitus was in a private treatment record dated in July 2009.  At that time, the Veteran reported tinnitus since 1984.  

VA examination reports dated in August 2011 and January 2013 each found that the Veteran's tinnitus was less likely than not related to his in-service noise exposure.  The January 2013 VA examiner noted that a May 1985 service examination showed mild hearing loss at 500Hz in the left ear and the remainder of the exam was within normal limits.  Since tinnitus was not reported in the service medical records and the thresholds in the high frequencies, which are sensitive to high intensity noise exposure, did not produce a positive significant threshold shift when comparing the two audiograms present form service in either ear, the examiner found the Veteran's tinnitus is less likely as not a condition due to active service.  

A November 2007 VA examiner determined that the onset of the Veteran's spine disorder is after the 1995 motor vehicle accident as well outlined in the claims file.  Additionally, the Veteran had a lifetime of physical labor, a 2004 injury, and a 2005 reinjury.  

A November 2009 VA examination included a diagnosis of chronic pain symptoms.  The examiner noted that the chronic pain syndrome was attributed to a career working as a nurseryman, at a job involving heavy labor, and a documented history of injury in 1995, and back problems, possibly related to heavy lifting, in 2004 and 2005.  

During a January 2013 VA examination, the Veteran asserted that his back disorder was due to an injury in service that was caused by dizziness associated with his Lyme disease.  After a physical examination, the examiner determined that the Veteran's herniated lumbar disc is less likely as not caused by or a result of service.  The examiner noted that the Veteran is known to have had a minor left-sided back muscle strain in 1981 that resolved without sequelae.  Routine health exams failed to show complaints or findings to include spine issues.  The Veteran had a minor lumbar muscle strain in June 1985 that was treated and resolved without sequelae.  Private notes show the Veteran denied history of back issues to include lumbar spine until a fall in 1987 that resolved and then issues started after motor vehicle accident in 1995 that became chronic.  The examiner also determined that the Veteran's neck pain is also not caused by or a result of active service.  The examiner noted that records show that the Veteran had no cervical spine complaints until a 1995 motor vehicle accident.  There are ongoing issues under multiple complaints since that event.  

In this case, while the Veteran has reported ongoing joint pain since active service, the objective evidence does not contain X-ray evidence of arthritis of either the neck or lumbar spine within a year following his separation from service.  See supra 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Accordingly, service connection on a presumptive basis is not warranted for cervical or lumbar spine disabilities decided herein.  

With regard to service connection on a direct basis, the Board finds the opinions expressed in the January and September 2013 VA examination reports of significant probative value.  The reports were based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and thorough rationale is provided for the opinions rendered.  The Board notes that the January 2013 VA examiner considered the Veteran's report of acoustic trauma in service and tinnitus since service, but did not find the statements sufficient on which to base an opinion as to etiology.  Additionally, as noted above, the September 2013 VA examiners considered the Veteran's reports of joint pain in service and continuity of pain thereafter, but, likewise, did not find the statements sufficient on which to base an opinion as to etiology.

By contrast, the examiners noted the lack of further treatment or reported problems in service and for years after service.  Based on all the evidence, the examiner concluded that the Veteran's current spine and tinnitus disabilities were not caused by or a result of any incident in military service.  The examiners' conclusions are fully explained and consistent with the evidence of record.

The Board has considered the Veteran's reports that he experienced a continuity of joint pains and tinnitus problems since active service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of his in-service injuries and continuity of lumbar spine problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.

In that regard, the Board notes that the Veteran's service treatment records include complaints of lumbar spine pain in August 1981 and June 1985.  There are no other complaints of ongoing pain in service treatment records or for two years after separation from service.  After service, there is no indication that the Veteran sought treatment for spine problems for multiple years.  On the contrary, the first documented report of a chronic lumbar spine disorder after service was in 1987 after a fall.  The next complaint of lumbar pain and the first complaint of a cervical spine disorder were after a 1995 motor vehicle accident.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of spine and tinnitus problems following separation from active service.  Rather, the Veteran specifically denied back and neck problems in a private treatment record dated in August 1989 and physical examination of the spine was negative.  In addition, during service and immediately following his 1985 back injury, the Veteran sought treatment for additional issues, including treatments for skin problems.  The Board finds it reasonable to conclude that had the Veteran been experiencing on-going back or tinnitus problems that he would have reported these problems at the same time as other complaints. 

In essence, the Board does not find the Veteran's contentions regarding a continuity of symptoms since service for any of his claimed disabilities is credible.

The Board also has considered the statements of record from the Veteran attempting to etiologically link his current spine and tinnitus problems to his military service.  The Board acknowledges that he can attest to factual matters of which he has first-hand knowledge, such as experiencing a back injury and ongoing joint and tinnitus problems, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Board concludes that any expressed opinions as to etiology are significantly outweighed by the opinion of the January and September 2013 medical opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In conclusion, the January and September 2013 VA examiners clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the expressed opinions.  The Veteran's representations of a continuity of spine and tinnitus problems from service are refuted by the record and deemed less than credible.  Thus, the Board finds the VA opinions to be competent and the most persuasive of record.  As such, service connection cannot be granted for the claimed disabilities on a direct basis.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

	B.  Remaining claims

With respect to the remaining claims, the Board notes that none of these disabilities were noted in the service treatment records and in fact, the Veteran himself has not indicated that these disabilities were incurred during service.  The first indication of any of these disabilities, if at all, was not until many years after service discharge, beginning in the late 1990's and later.  Additionally, a heart disability did not manifest within one year of service discharge and the Veteran is not entitled to service connection on a presumptive basis.  See supra 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Accordingly, service connection on either a direct or presumptive basis is not warranted for any of the claimed disabilities decided herein.  

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims; he has failed to do so.  See 38 U.S.C.A. § 5107(a) (2013) (it is the claimant's responsibility to support a claim for VA benefits). 

In conclusion, for the reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral knee disability, a bilateral shoulder disability, a disability manifested by memory loss, a cervical spine disability, a lumbar spine disability, headaches, a disability manifested by cognitive impairment, a disability manifested by dizziness and poor balance, tinnitus, a heart disability, splenomegaly, diffuse myelitis, an organic disease of the nervous system, and radial neuropathies of the feet and hands.  The benefits sought on appeal are accordingly denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to service connection for Lyme disease, to include any residuals, is denied. 

Entitlement to service connection for a bilateral knee disability, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a bilateral shoulder disability, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a disability manifested by memory loss, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a lumbar spine disorder, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a cervical spine disorder, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for headaches, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a disability manifested by cognitive impairment, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a disability manifested by dizziness and poor balance, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for tinnitus, to include as secondary to Lyme disease, is denied.

Entitlement to service connection for a heart disability, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for splenomegaly, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for diffuse myelitis, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for an organic disease of the nervous system (to include chronic pain), to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for radial neuropathies of the feet and hands, to include as secondary to Lyme disease, is denied. 


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


